Citation Nr: 0833240	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.  

2.  Entitlement to an increased evaluation for residuals of a 
left foot injury with arthralgia and osteoarthritis, 
currently evaluated at 30 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefits sought on appeal.  The veteran, who 
had active service from May 1992 to January 1993, appealed 
that decision to the Board, and the case was referred to the 
Board for appellate review.  

The issue of the veteran's entitlement to service connection 
for a right knee disorder will be addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

In June 2008, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
veteran, stating that he wished to withdraw his appeal 
involving entitlement to an increased evaluation for 
residuals of a left foot injury with traumatic 
osteoarthritis.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the veteran's claim for entitlement to an 
increased evaluation for residuals of a left foot injury with 
traumatic osteoarthritis, currently evaluated at 30 percent.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege a specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2007).  In 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to an increased evaluation for residuals of a 
left foot injury with traumatic osteoarthritis.  

As the veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to an increased evaluation for 
residuals of a left foot injury with traumatic osteoarthritis 
is dismissed from the appeal.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that, although he had surgery on his right 
knee to remove part of the knee cap in 1978, he entered 
active duty with no right knee disorder and that such a 
problem initially became manifest after he commenced active 
duty.  An April 1992 service pre-induction medical 
examination report noted the presence of a surgical scar on 
the right knee and a diagnosis of status post surgery right 
patella.  A November 1992 service medical record indicated 
that the veteran was examined for right knee pain, assessed 
as overuse.  The January 2003 claim for benefits indicated 
the veteran's belief that his service-connected left foot 
disorder was causing pain and swelling in his right knee.  

The veteran was afforded a VA examination for his right knee 
disorder in July 2003, and the associated examination report 
diagnosed a right knee status post patella fracture with 
tricompartmental arthritis.  However, the examiner did not 
offer an opinion as to the etiology of the veteran's right 
knee disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his right knee to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether the veteran entered his period of 
service with any preexisting right knee 
disorder.  If so, the examiner is 
requested to indicate whether the 
preexisting disorder increased in 
severity during that service, and if it 
did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  If the veteran did not enter 
service with a preexisting right knee 
disorder, the examiner is requested to 
offer an opinion as to whether any 
currently diagnosed right knee disorder 
is in any way causally or etiologically 
related to the symptomatology shown in 
the service medical records.  The 
examiner should also render an opinion as 
to whether the veteran's service 
connected left foot disability caused or 
chronically worsened the current right 
knee disorder.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).










 Department of Veterans Affairs


